Citation Nr: 1634542	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased disability rating in excess of 20 percent for lumbosacral strain from April 7, 2012.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from November 1963 to September 1965 with subsequent periods of active duty for training in June 1966, and in June and July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a July 2015 decision, the Board, in pertinent part, denied the claim for entitlement to a rating in excess of 20 percent for lumbosacral strain from April 20, 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Partial Remand and remanded the appeal to the Board for action consistent with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From April 7, 2012 to May 23, 2014, lumbosacral strain was manifested by painful motion of the lumbar spine, with forward flexion to 60 degrees, pain at 10 degrees and additional functional impairment of the lumbar spine due to additional limitation of motion with repetitive use.  

2.  From May 24, 2014, lumbosacral strain has been manifested by painful motion of the lumbar spine with forward flexion to 60 degrees, with pain at 60 degrees, and without evidence of incapacitating episodes of intervertebral disc syndrome or favorable ankylosis of the entire thoracolumbar spine


CONCLUSIONS OF LAW

1.  From April 7, 2012 to May 23, 2014, the criteria for a 40 percent disability rating for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  From May 24, 2014, the criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, an April 2009 letter informed the Veteran of the evidence required to substantiate his claim for an increased rating for his lumbar spine disorder and of the Veteran's and VA's respective duties for obtaining evidence.  The April 2009 letter provided notice regarding effective dates and disability ratings.  In July 2009, the RO provided the Veteran with notice in accordance with the requirements of Vazquez.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records.  The Veteran was afforded VA examinations in April 2012 and May 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Lumbar Spine Disability

A March 1976 rating decision granted service connection for lumbosacral strain and assigned a non-compensable (0 percent) rating.  A claim for an increased rating was received in May 2008.  A September 2008 rating decision granted a 10 percent rating from May 2008.  A claim for an increased rating was received in December 2008.  A September 2009 rating decision continued the 10 percent rating assigned. An April 2012 rating decision increased the rating for chronic lumbosacral strain to 20 percent disabling, effective from April 7, 2012.  The Veteran asserts that a higher rating is warranted based upon the severity of his lumbar spine symptoms.

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Upon VA examination in April 2012, the Veteran reported that his back pain had recently gotten worse.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  The Veteran had flare-ups when leaning forward in a chair or standing.  Range of motion testing showed forward flexion to 60 degrees, with objective evidence of painful motion at 10 degrees.  The Veteran had extension to 10 degrees, with painful motion at 0 degrees.  He had lateral flexion to 10 degrees bilaterally, with painful motion from 0 degrees.  The Veteran had lateral rotation to 10 degrees bilaterally, with painful motion at 0 degrees.  On repetitive use testing, the Veteran had forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted that there was additional limitation of range of motion following repetitive use. 

The examiner indicated that the functional loss include less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  The examiner indicated that the Veteran did not have localized tenderness or pain to palpation of the joints or soft tissue of the back.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner noted that the Veteran had incapacitating episodes of at least 1 week but less than 2 weeks in the past 12 months.

The Veteran had a VA examination in May 2014.  The Veteran complained of back pain.  He denied surgeries or injections.  Upon examination, the Veteran had forward flexion to 60 degrees, with pain at 60 degrees and extension to 10 degrees, with pain at 10 degrees.  He had lateral flexion to 20 degrees bilaterally, with pain at 20 degrees.  He had lateral rotation to 20 degrees bilaterally, with pain at 20 degrees.  With repetitive motion testing, the Veteran had flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees.  Although the examiner recorded the same ranges of motion of the lumbar spine on repetitive use testing, the examiner noted that there was additional limitation of range of motion with repetition testing.  The examiner indicated that the functional loss and/or functional impairment of the lumbar spine included less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation of the joints, muscle spasm of the thoracolumbar spine or guarding of the thoracolumbar spine.  Ankylosis of the spine was not present.  With regard to assistive devices, the Veteran reported that he regularly used a brace and a cane. 

In an addendum obtained in May 2014, the VA examiner clarified the examination findings regarding repetitive use testing.  The examiner indicated that the Veteran did not have additional limitation of motion on repetitive use.   

The evidence establishes that, during the appeal period from April 7, 2012 to May 23, 2014, the Veteran had forward flexion of the lumbar spine to 60 degrees, with painful motion noted from 10 degrees.  Although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  The April 2012 VA examination reflects functional loss of the lumbar spine due to pain, including reduced range of motion with repetitive use and interference with sitting, standing and weight-bearing.  The Board finds that a 40 percent rating is warranted for lumbosacral strain for the rating period from April 7, 2012 to May 23, 2014, in light of the evidence of painful motion and functional loss of the lumbar spine.  See DeLuca, supra; 38 C.F.R. § 4.40.  

The May 2014 examination reflects that the Veteran had forward flexion of the thoracolumbar spine to 60 degrees, with pain at 60 degrees.  Even when considering painful motion and functional loss, from May 24, 2014, the Veteran's thoracolumbar flexion does not more nearly approximate 30 degrees.  Accordingly, a disability rating in excess of 20 percent is not warranted for lumbosacral strain for the rating period from May 24, 2014.

The Board finds that the criteria for a rating in excess of 40 percent for lumbosacral strain have not been met for the period specified above.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  A rating in excess of 40 percent is not assignable based upon incapacitating episodes, as the evidence does not show incapacitating episodes of intervertebral disc syndrome having a duration of at least 6 weeks during a 12-month period.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion.  The rating criteria also take into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

A 40 percent disability rating is granted for lumbosacral strain from April 7, 2012 to May 23, 2014, subject to regulations governing the payment of monetary benefits.

From May 24, 2014, a disability rating in excess of 20 percent for lumbosacral strain is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


